EXHIBIT (10)(U)

CTS CORPORATION

EXCESS BENEFIT RETIREMENT PLAN
As Adopted Effective July 1, 1996

CTS CORPORATION

EXCESS BENEFIT RETIREMENT PLAN

ARTICLE I

Purpose

        1.01 Purpose. It is the intention of CTS Corporation (the “Company”) to
maintain appropriate levels of retirement benefits for employees of the Company
or any of its subsidiaries who are entitled to benefits under the CTS
Corporation Salaried Employees Pension Plan (the “Pension Plan”). Accordingly,
the Company hereby establishes the CTS Corporation Excess Benefit Retirement
Plan (the “Plan”). This Plan is intended to provide benefits to eligible persons
in order to maintain the level of total retirement benefits which, but for the
limitation on compensation which may be taken into account under the Internal
Revenue Code of 1986, as amended, (the “Code”) would otherwise be payable under,
or as a consequence of, the provisions of the Pension Plan.

        1.02 Effective Date. This Plan is effective as of July 1, 1996. However,
in calculating the amounts described in Sections 3.01(a) and 3.01(b), amounts
which accrued (or would have accrued) but for the Code limitations referred to
in Section 3.01 prior to the Effective Date shall be taken into account.

ARTICLE II

Eligibility

        2.01 Persons Eligible to Receive Benefits. Every individual who is
listed on Appendix A shall be eligible to receive a “Benefit” as described in
Section 3.01. Each such individual shall be known as a “Member”.

        2.02 Beneficiary. Every individual who is eligible to receive a Benefit
under the Pension Plan by reason of being the Beneficiary of another individual
who was a Member under this Plan, shall be known as a “Beneficiary” and shall
likewise be entitled to receive any Benefits which such Member was entitled
under this Plan. The term “Beneficiary” shall include joint pensioners,
heirs-at-law, legal representative, fiduciaries, and every other person (other
than a Member) to whom Benefits may be distributed, as determined under the
Pension Plan.

ARTICLE III

Benefits

        3.01 Amount of Benefit. The amount of the Benefit which a Member (or
Beneficiary, if applicable) is eligible to receive under this Plan shall be
equal to the excess of (a) over (b):

  (a)  The amount of benefit which such Member would be entitled to receive
under the Pension Plan if such benefit were computed without giving effect to
the limitation then currently imposed by Code Section 401(a)(17) and regulations
thereunder and without regard to the benefit accrual determined under Section
6.13 of the Pension Plan.


1

  (b)   The amount of benefit which such Member actually receives under the
Pension Plan.


        3.02 Payment of Benefits. Payment of benefits shall be accomplished by
means of unfunded payments directly from the Company. Distribution of any such
benefits shall be made in the same manner and form and subject to the same
conditions as the benefit provided by the Pension Plan.

ARTICLE IV

Authority of Committee

        4.01 Committee.  The Plan, as approved by the Board of Directors, shall
be administered by the CTS Corporation Employee Benefits Committee (the
"Committee");

        4.02 Authority of Committee. The Committee shall have authority to
control, delegate and manage the operation and administration of the Plan,
including all rights and powers necessary or convenient to the carrying out of
its functions hereunder, whether or not such rights and powers are specifically
enumerated herein.

        Without limiting the foregoing, and in addition to the other powers set
forth in this Article IV, the Committee shall have the following express
authorities:

  (a)   To construe and interpret the Plan and determine the amount, manner and
time of payment of any Benefits hereunder;


  (b)   To prescribe procedures to be followed by Members or Beneficiaries
filing any requests or applications in connection with Benefits hereunder;


  (c)   To prepare and distribute, in such manner as the Committee determines to
be appropriate, information explaining the Plan;


  (d)   receive from the Company and from Members and Beneficiaries such
information as shall be necessary for the proper administration of the Plan; and


  (e)   To furnish the Company, upon request, such annual and other reports with
respect to the administration of the Plan as are reasonable and appropriate.


        4.03 Disqualification of Committee Member. No member of the Committee
shall vote upon any question or upon the exercise of any discretion under the
Plan relating specifically to himself or his Beneficiaries.

        4.04 Records and Reports. The Committee shall take all such action as it
deems necessary or appropriate to comply with any laws or regulations now or
hereafter in existence relating to the maintenance of records, notifications or
registrations.

2

ARTICLE V

Amendment or Termination

        The Company intends the Plan to be permanent, but reserves the right, at
any time, to modify, amend or terminate the Plan, provided, however, that no
termination, amendment or modification of or to the Plan may, without written
approval of a Member, reduce the total benefit payable under this Plan or the
Pension Plan, assuming the Member retired, died or otherwise terminated
employment as of the date of such termination, amendment or modification. Such
amount shall constitute an irrevocable obligation of the Company. The Company
hereby delegates to the Chief Executive Officer of the Company the authority to
add, in the Officer’s sole discretion, individuals to Appendix A who become
members of the Company’s senior management after the Effective Date of the Plan.

        Notwithstanding any other provision of this Plan, upon a Change in
Control, as defined in Appendix B to this Plan, all benefits hereunder will
immediately become fully vested and payable to the Members or Beneficiaries, as
the case may be.

ARTICLE VI

Miscellaneous

        6.01 No Guarantee of Employment. Neither the creation of this Plan nor
anything contained herein shall be construed (a) to give any Member the right to
remain in the employ of the Company or any of its subsidiaries, (b) to give any
Member or Beneficiary any benefits not specifically provided by the Plan, or (c)
to modify, in any manner, the right of the Company or any of its subsidiaries to
modify, amend, or terminate any of its employee benefit plans.

        6.02 Rights of Participants and Beneficiaries. Payment of Benefits to
which any Member or Beneficiary is entitled shall be made only to such Member or
Beneficiary. The expectation of such Benefits shall not be assignable by Member
or Beneficiaries or by operation of law, or be subject to reduction for the
debts or defaults of such Members or Beneficiaries whether to the Company or to
others, or be subject to execution or attachment. The preceding sentence shall
not apply to portions of Benefits applied at the direction of the person
eligible to receive such Benefits to the payment of premiums on life or health
insurance provided under any Company program, or to the withholding of federal
income taxes.

        6.03 No Requirement to Fund. No provisions in the Plan, either directly
or indirectly, shall be construed to require the Company to reserve, or
otherwise set aside, funds for the payment of benefits hereunder.

        6.04 Controlling Law. To the extent not preempted by the laws of the
United States of America, the laws of the State of Indiana shall be the
controlling state law in all matters relating to the Plan and shall apply.

        6.05 Severability. If any provisions of the Plan shall be held illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts of the Plan; and the Plan shall be construed and enforced as if
said illegal and invalid provisions had never been included herein.

        6.06 Provisions of Pension Plan Unchanged. Any benefit payable under the
Pension Plan shall be paid solely in accordance with the terms and provisions of
the Pension Plan; and nothing in the Plan shall operate or be construed in any
way to modify, amend or affect the terms and provisions of the Pension Plan.

        6.07 Nature of Payments. Any benefits provided hereunder shall
constitute nonqualified deferred compensation payments to the Member and shall
not be taken into account in computing the amount of salary or compensation of
the Member for the purposes of determining any pension, retirement, death or
other benefits under (a) any pension, retirement, profit-sharing, bonus, life
insurance or other employee benefit plan of the Company or any of its
subsidiaries or (b) any agreement between the Company or any subsidiary and the
Member except as such plan or agreement shall otherwise expressly provide.

3

        6.08 Gender and Number. Masculine gender shall include the feminine; and
the singular shall include the plural, unless the context clearly indicated
otherwise.

        IN WITNESS WHEREOF, CTS Corporation has caused the CTS Corporation
Excess Benefit Retirement Plan to be executed by its proper officer duly
authorized by its Board of Directors.

4